Citation Nr: 0211588	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  02-00 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which denied service connection 
for a right knee disability and found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for a dental condition.


FINDINGS OF FACT

1.  The veteran did not have a chronic right knee disability 
while in active service.  Any current right knee disability 
began years after his active service and was not caused by 
any incident of service.

2.  In a February 1993 unappealed decision, the RO denied a 
claim for service connection for a dental condition.  
Evidence submitted since then is cumulative or redundant of 
evidence previously considered, or it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§  3.303, 3.307, 
3.309 (2001).

2.  Evidence submitted since the February 1993 final RO 
decision is not new and material, and the claim for service 
connection for a dental condition is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty for training in the Army from 
February 1975 to June 1975.  Medical records from this period 
are negative for a right knee or dental disorder, and the 
veteran does not claim such conditions are related to this 
period of service. 

The veteran had active duty in the Army from March 1977 to 
July 1984.  His service medical records show that he was seen 
in June 1982 with complaints of bilateral knee pain.  He did 
not report any trauma or prior episodes, and indicated that 
he felt like his knees would give way when he was running.  
Objective findings showed tenderness, crepitus, percussion, 
entrapment, and trace effusion/edema, and were negative for 
laxity and discoloration.  He was assessed with 
chondromalacia of both knees.  In August 1982 he was again 
seen for bilateral knee pain.  He reported no trauma and 
stated that he felt like his knees were giving out.  
Objective findings showed crepitation, and were negative for 
effusion/edema, laxity, percussion, and increased joint 
temperature.  His pain was all subpatellar bilaterally, and 
there was no tibial tenderness or jointline pain.   He was 
assessed with bilateral chondromalacia.  Service medical 
records indicate no further complaints or findings of knee 
problems.  Service dental records show the veteran was 
treated for various dental diseases (caries, etc.) but are 
negative for any dental trauma.  On a medical history form 
for the January 1984 service separation examination, the 
veteran denied having knee or severe tooth/gum problems; the 
lower extremities were normal on objective examination.  

In December 1992, the veteran filed a claim for service 
connection for a dental condition.

At a January 1993 VA medical examination, the veteran 
reported that his teeth, head, neck, and upper and lower back 
were injured during service in 1978 as a result of a fall 
while mountain climbing.  He indicated that he did not 
receive medical treatment at the time, but said that since 
that time he had experienced dental problems and several 
teeth had been "reset."  As to the right knee, he reported 
pain in the right popliteal fossa upon performance of the 
straight leg raising test, and examination showed tenderness 
and puffiness.  He was diagnosed with a possible right 
popliteal cyst, with further orthopedic examination 
suggested.

In February 1993, the RO denied the veteran's claim for 
service connection for a dental condition, noting there was 
no dental trauma in service.  The veteran did not appeal this 
decision.

VA outpatient treatment records from September 1999 show no 
effusion, crepitus, or bony abnormalities of the knees.  The 
records note the veteran asked for a knee brace to "boost his 
disability," but he was told that there was no knee for a 
brace, given the normal clinical and X-ray findings.  The 
records note he was issued a cane, since he had been using 
one, but he was strongly urged not to use it.

At an October 1999 VA medical examination, the veteran stated 
that he suffered an injury to his right knee during physical 
training while in service in 1978.  He stated that he was 
treated with an ace wrap and Motrin, given a cane, and 
profiled.  He indicated that he currently had swelling and 
aching in his right knee.  He also reported that his jaw and 
mouth had been "reset" as a result of a mountain climbing 
accident in service.  He stated that he felt pressure on his 
teeth occasionally, and that a dentist had filed down his 
teeth and he was having problems eating because of his dental 
problems.  Objective examination showed no tenderness or 
swelling in either knee, but crepitus was noted in the right 
knee.  Range of motion was essentially normal.  The examiner 
diagnosed the veteran with arthralgia of the right knee.

VA outpatient treatment records from June 2000 show the 
veteran being seen with complaints of right knee, thigh, and 
hip pain, and it was noted there was no history of recent or 
remote injury.  He was using a cane.  X-rays of the knee 
showed a sesamoid bone but no other abnormality.  The veteran 
also complained of dental pain in June 2000.  

In June 2000, the veteran filed his current claim for service 
connection for a right knee disability, and filed an 
application to reopen the previously denied claim for service 
connection for a dental condition.

At a VA examination in December 2000, the veteran complained 
of recurrent pain in his right knee.  He stated that his knee 
was injured during physical training in 1978 when he fell 
while running and other members of his platoon ran over him.  
He now used support hose on his right lower extremity, and 
wore a right knee brace and used a cane.  On objective 
examination, the examiner indicated that the veteran did not 
appear to need a cane, and that he was not currently having 
an exacerbation of right knee symptoms.  He was able to 
ambulate without difficulty and did not have a limp.  His 
right knee was normal in appearance with no swelling or 
deformity.  His medial and lateral collateral ligaments were 
normal, and he had a negative Lachman's test.  He had full 
range of motion of the right knee, with moderate crepitus 
with range of motion testing.  The examiner diagnosed the 
veteran with post-traumatic arthritis of the right knee.    

VA outpatient treatment records from February 2001 primarily 
show treatment for a mental condition; various coexisting 
physical problems were also noted including chronic pain 
syndrome of the right knee, hip, and thigh.  The veteran 
continued to use a cane.

VA outpatient treatment records from January 2002 show the 
veteran being seen with complaints of pain in his knees.  
Examination showed signs of osteoarthritis in both knees, 
with the right worse than the left.  X-rays showed little 
change from X-rays taken in 2000.

At a Board videoconference hearing in May 2002, the veteran 
testified that his head  was injured while mountain climbing 
during his period of service, and he claimed this caused 
tooth and other problems.  He stated that he did not go to a 
dentist at the time, but later received dental treatment 
including having his bite "reset."  Regarding his right knee, 
the veteran testified that it was injured when he fell in a 
hole during physical training and was run over by members of 
his platoon.  He stated that his knee started swelling, and 
he was given ace bandages and medication to treat it.  He 
indicated that he currently experienced pain and other 
symptoms in his right knee.  

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and VA 
examinations have been provided where warranted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

1. Right knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records show that he was seen 
in June 1982 and August 1982 with complaints of bilateral 
knee pain.  He was assessed with bilateral chondromalacia.  
Later service medical records are negative for any right knee 
problem, and his January 1984 separation examination showed 
no abnormality of the lower extremities.  

Post-service medical records show no indication of a right 
knee problem until a 1993 VA examination, at which time a 
possible right popliteal cyst was noted.   A VA examination 
in 1999 noted right knee arthralgia, although objective 
findings were essentially normal.  Later medical records show 
subjective right knee complaints, although objective findings 
have been essentially normal.  A 2000 VA examination noted 
essentially normal right knee findings, although, apparantly 
based on history provided by the veteran, there was an 
assessment of post-traumatic arthritis of the right knee.  It 
is unclear whether any current right knee arthritis has been 
confirmed by X-rays.  

The medical records as a whole show that the veteran's 
bilateral knee pain during service (assessed as 
chondromalacia) resolved without residuals and was not a 
chronic condition.  A right knee injury during service is not 
shown.  A chronic right knee disorder, if present at all, is 
not shown until many years after service.  There is no 
credible evidence of continuity of right knee symptoms from 
the time of the veteran's service to the present.  38 C.F.R. 
§ 3.303(b).  There is no competent medical evidence to link 
any current right knee disability (including any arthritis) 
to the veteran's period of service.  Some of the recent 
medical records recite the veteran's self-reported history 
that current right knee problems are due to an injury in 
service, but this is merely a recitation of an 
unsubstantiated lay history and does not constitute competent 
medical evidence of a service nexus.  

The weight of the credible evidence establishes that any 
current right knee disability began years after service and 
was not caused by any incident of service.  The Board 
concludes that a right knee disability was not incurred in or 
aggravated by service.  As the preponderence of the evidence 
is against the claim for service connection for a right knee 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Dental condition

A claim for service connection for a dental condition was 
denied by the RO in February 1993.  The veteran did not 
appeal that decision and it is thus considered final, with 
the exception that it may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown , 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a recent change to the regulation has redefined 
"new and material evidence;" however, this latest definition 
is not applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

At the time of the RO's February 1993 rating decision, the 
evidence included the veteran's lay assertion that his teeth 
were damaged in service as a result of an alleged injury 
while mountain climbing.  The service records show no such 
injury, and show only routine dental diseases, not dental 
trauma.  Post-service medical records show no residuals of 
any prior dental trauma.

Subsequent to the RO's February 1993 decision, additional 
evidence submitted includes the veteran's own statements 
(including some transcribed in medical records) asserting 
that his teeth were injured in the alleged service accident.  
Such statements are a repetition of his previous assertions, 
and thus are not new.  Vargas-Gonzales v. West, 12 Vet.App. 
321 (1999).  New competent medical evidence has not been 
submitted to suggest that the veteran suffered dental trauma 
while in service and now has a related dental condition.

Accordingly, the Board finds that the evidence received 
subsequent to the final February 1993 RO decision is not new 
and material and does not serve to reopen the claim for 
service connection for a dental condition. 


ORDER

Service connection for a right knee disability is denied.

The application to reopen a claim for service connection for 
a dental condition is denied.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

